OCHILTREE, Justice.
Marston sued Whiting in the District Court of Harris County at the spring term, 1840, in an action of debt. Whiting filed his plea in abatement on oath to the jurisdiction of the court, averring that he was, at the time of the commencement of the suit and at the trial thereof, not a citizen of Harris County, but a citizen of Travis County. The parties joined issue on the plea, waived a jury, and submitted the case to the presiding judge upon the evidence offered. On an examination of the testimony, we do not feel inclined to disturb the judgment of the court below. Let it be affirmed with damages for delay, etc.

Affirmed.